DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0133579, filed on October 25th, 2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 11, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (KR 101721035 B1, hereinafter Kang) in view of Udagwa et al. (US Patent No:11,221,619 B2, hereinafter Udagwa).
Regarding Claim 1:
	Kang discloses:
determining a type of an intrusion to occur in a network of the vehicle based on the information on the vehicle.  Paragraph [0009] describes an intrusion detection apparatus that includes a collection unit for receiving the CAN message time information, an analysis performed in an intrusion detection apparatus of a vehicle, detecting an intrusion by injection of a CAN message of the vehicle’s internal network, and an alarm unit for when an intrusion in the vehicle network is detected.  Paragraph [0039] describes analyzing the CAN message occurrence interval information (S540) that injects a specific CAN ID message into a CAN to cause malfunction.  If the attack generates a large number of messages in a short time in CAN and causes an overload, to classify the object into a DoS attack.
Kang does not teach receiving and transmitting information from a vehicle to a vehicle.
Udagwa teaches:
An operation method of an electronic apparatus, the method comprising: receiving information on a vehicle from the vehicle.  Column 4, lines 61-67 describes a vehicle that performs V2V communication with a surrounding vehicle.  This means that a vehicle can receive information from another vehicle.
and transmitting information on the determined type to the vehicle.  Column 4, lines 61-67 describes a vehicle that performs V2V communication with a surrounding vehicle.  This means that a vehicle can transmit information to another vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kang to 

Regarding Claim 14:
	Kang discloses:
determine a type of an intrusion to occur in a network of the vehicle based on the information on the vehicle, and transmit information on the determined type to the vehicle.  Paragraph [0009] describes an intrusion detection apparatus that includes a collection unit for receiving the CAN message time information, an analysis performed in an intrusion detection apparatus of a vehicle, detecting an intrusion by injection of a CAN message of the vehicle’s internal network, and an alarm unit for when an intrusion in the vehicle network is detected.  Paragraph [0039] describes analyzing the CAN message occurrence interval information (S540) that injects a specific CAN ID message into a CAN to cause malfunction.  If the attack generates a large number of messages in a short time in CAN and causes an overload, to classify the object into a DoS attack.
Kang does not disclose a communicator that is configured to receive information on a vehicle from the vehicle through the communicator.
	Udagwa teaches:
An electronic apparatus comprising: a communicator.  Column 4, lines 61-67 describes a vehicle that performs V2V communication with a surrounding vehicle.  This means that a vehicle can receive information from another vehicle.
and a controller configured to receive information on a vehicle from the vehicle through the communicator.  Column 4, lines 61-67 describes a vehicle that performs V2V communication with a surrounding vehicle.  This means that a vehicle can receive information from another vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kang to incorporate the teachings of Udagwa to show a communicator that is configured to receive information on a vehicle from the vehicle through the communicator.  One would have been motivated to do so because this allows vehicles to talk to each other and let each other know what is happening.
Claim 17 is substantially similar to claim 14 and is rejected on the same grounds.

Regarding Claim 2:
	Kang discloses:
The operation method of claim 1, further comprising: determining an intrusion detecting method suitable for detecting an intrusion having the determined type.  Paragraph [0039] describes analyzing the CAN message occurrence interval information (S540) that injects a specific CAN ID message into a CAN to cause malfunction.  If the attack generates a large number of messages in a short time in CAN and causes an overload, to classify the object into a DoS attack.
	Kang and Udagwa teach:
and transmitting, to the vehicle, information on the determined intrusion detecting method and the determined type.  Paragraph [0039] describes analyzing the CAN 
	Claim 15 is substantially similar to claim 2 and is rejected on the same grounds.

Regarding Claim 6:
	Kang discloses:
The operation method of claim 1, wherein the vehicle determines whether an intrusion occurs in the network of the vehicle using an intrusion detecting method suitable for detecting an intrusion having the determined type.  Paragraph [0009] describes an intrusion detection apparatus that includes a collection unit for receiving the CAN message time information, an analysis performed in an intrusion detection apparatus of a vehicle, detecting an intrusion by injection of a CAN message of the vehicle’s internal network, and an alarm unit for when an intrusion in the vehicle network is detected.  Paragraph [0039] describes analyzing the CAN message occurrence interval information (S540) that injects a specific CAN ID message into a CAN to cause malfunction.  If the attack generates a large number of messages in a short time in CAN and causes an overload, to classify the object into a DoS attack.

Regarding Claim 7:
	Kang discloses:
The operation method of claim 6, wherein the vehicle determines an intrusion detecting method suitable for detecting an intrusion having the determined type and determines whether an intrusion occurs in the network of the vehicle using the determined intrusion detecting method.  Paragraph [0009] describes an intrusion detection apparatus that includes a collection unit for receiving the CAN message time information, an analysis performed in an intrusion detection apparatus of a vehicle, detecting an intrusion by injection of a CAN message of the vehicle’s internal network, and an alarm unit for when an intrusion in the vehicle network is detected.  Paragraph [0039] describes analyzing the CAN message occurrence interval information (S540) that injects a specific CAN ID message into a CAN to cause malfunction.  If the attack generates a large number of messages in a short time in CAN and causes an overload, to classify the object into a DoS attack.
	Claim 18 is substantially similar to claim 7 and is rejected on the same grounds.

Regarding Claim 11:
	Kang discloses:
The operation method of claim 1, wherein the network of the vehicle is a controller area network (CAN).  Paragraph [0009] describes an intrusion detection apparatus that includes a collection unit for receiving the CAN message .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Udagwa and further in view of Rawle (US Pub No: 2012/0078459 A1, hereinafter Rawle).
Regarding Claim 13:
Kang and Udagwa do not teach a non-volatile computer-readable recording medium comprising a computer program for executing the operation method described in claim 1.  However, Udagwa teaches a volatile system through a processor and memory in column 5, lines 14-20.
Rawle teaches:
A non-volatile computer-readable recording medium comprising a computer program for executing the operation method of claim 1.  Paragraph [0024] describes a memory that is executed by the processor 116.  This memory can include non-volatile RAM (NVRAM).
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kang and Udagwa to incorporate the teachings of Rawle not teach a non-volatile computer-readable .

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Udagwa and further in view of Komorov (US Pub No: 2017/0293906, hereinafter Komorov).
Regarding Claim 3:
Kang and Udagwa teach the above inventions in claims 1 and 2.  Kang and Udagwa do not teach determining a priority of a plurality of intrusion detecting methods and including information on the priorities of the plurality of intrusion detecting methods.
Komarov teaches:
The operation method of claim 2, wherein the determining of the intrusion detecting method comprises determining priorities of a plurality of intrusion detecting methods suitable for detecting an intrusion having the predetermined type.  Paragraph [0041] describes that each event will receive an assigned priority and risk level which is calculated by risk intelligence block 109.  This block accepts the group of events and provides the risk level assigned to the event.
and the information on the intrusion detecting method includes information on the priorities of the plurality of intrusion detecting methods.  Paragraph [0041] describes an event notification that is forwarded to the POS monitoring center 105, which receives event information, including terminal description, network host, identified security event, process name, date, and time, to the security events consolidation module.
 to incorporate the teachings of Komarov to show determining a priority of a plurality of intrusion detecting methods and including information on the priorities of the plurality of intrusion detecting methods.  One would have been motivated to do so to determine the threat level of the threat.
Claim 16 is substantially similar to claim 3 and is rejected on the same grounds.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Ugada and further in view of Komorov and Okada (US Pub No: 2008/0094190 A1, hereinafter Okada).
Regarding Claim 8:
Kang and Udagwa teach the above inventions in claim 1.  Kang and Udagwa do not teach determining whether an intrusion occurs in the network of the vehicle using a plurality of intrusion detecting methods suitable for detecting an intrusion having the predetermined type and setting a detection intensity of each of the plurality of intrusion detecting methods based on priorities of the plurality of detecting methods.
Komorov teaches:
The operation method of claim 1, wherein the vehicle determines whether an intrusion occurs in the network of the vehicle using a plurality of intrusion detecting methods suitable for detecting an intrusion having the determined type.  Paragraph [0041] describes that each event will receive an assigned priority and 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kang and Udagwa to incorporate the teachings of Komorov to show determining whether an intrusion occurs in the network of the vehicle using a plurality of intrusion detecting methods suitable for detecting an intrusion having the predetermined type.  One would have been motivated to do so to determine the threat level of the threat.
Kang, Udagwa, and Komorov do not teach setting a detection intensity of each intrusion detecting method based on the priorities of the intrusion detection methods.
Okada teaches:
and sets a detection intensity of each of the plurality of intrusion detecting methods based on priorities of the plurality of intrusion detecting methods.  Paragraph [0053] describes an electric field intensity of each axis for detecting an intrusion in the vehicle.  This intensity is updated as needed cording to a vehicle environment.  This combined with the teachings in Komorov meet the claim.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kang, Udagwa, and Komorov to incorporate the teachings of Okada to show setting a detection intensity of each intrusion detecting method based on the priorities of the intrusion detection methods.  One would have been motivated to do so to carry out detection of an intrusion in the vehicle precisely ([0053] of Okada).
	Claim 19 is substantially similar to claim 8 and is rejected on the same grounds.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Udagwa and further in view of Shin et al. (US Pub No: 2019/0245872 A1, hereinafter Shin).
Regarding Claim 9:
Kang and Udagwa do not teach a vehicle generating a model for a fingerprint-based intrusion detecting method by collecting voltage data for each ECU mounted in the vehicle and updates the model by recollecting voltage data for each ECU mounted in the vehicle when an event occurs.
	Shin teaches:
The operation method of claim 1, wherein the vehicle generates a model for a fingerprint-based intrusion detecting method by collecting voltage data for each electronic control unit (ECU) mounted in the vehicle and updates the model by recollecting voltage data for each ECU mounted in the vehicle when a predetermined event occurs.  Paragraph [0055] describes a method for detecting a compromised ECU.  This method includes a fingerprinting scheme that exploits small discrepancies in different ECUs, CANH and CANL voltages.  These discrepancies are used to fingerprint the message transmitters for root-cause analysis and intrusion detection.  Paragraph [0070] describes that the voltages are measures while messages are being transmitted on the vehicle bus.  Voltages that correspond to acknowledgement are discarded.  From the unknown voltages, a fingerprint is constructed to determine the statistical dispersion of the voltage measurements.
 to incorporate the teachings of Shin to show a vehicle generating a model for a fingerprint-based intrusion detecting method by collecting voltage data for each ECU mounted in the vehicle and updates the model by recollecting voltage data for each ECU mounted in the vehicle when an event occurs.  One would have been motivated to do so because an unknown fingerprint constructed using the statistical dispersion of the voltage measurements can be compared to the plurality of learned fingerprints, thereby detecting a comprised ECU ([0009] of Shin).
	Claim 20 is substantially similar to claim 9 and is rejected on the same grounds.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Udagwa and Shin and further in view of Kesselgruber et al. (US Patent No: 7,487,973 B1, hereinafter Kesselgruber).
Regarding Claim 10:
Kang, Udagwa and Shin teach the above inventions in claim 9.  They do not teach an event which includes replacement of an ECU mounted in the vehicle.
Kesselgruber teaches:
The operation method of claim 9, wherein the predetermined event includes a replacement of an ECU mounted in the vehicle.  Column 5, lines 26 – 35 describes a replacement ECU that can be installed.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kang, Udagwa,  to incorporate the teachings of Kesselgruber to show an event which includes replacement of an ECU mounted in the vehicle.  One would have been motivated to do so to be able to replace the ECU if it has been compromised.  This also allows operation of the ECU while the other ECU is being repaired (Column 5, lines 26-35 of Kesselgruber).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Udagwa and further in view of Neff (US Pub No: 2008/0125972 A1, hereinafter Neff).
Regarding Claim 12:
Kang and Udagwa do not teach information on the vehicle which includes a VIN number, a type, a position, and a velocity of the vehicle.
Neff teaches:
The operation method of claim 1, wherein the information on the vehicle includes information on at least one of a vehicle identification number (VIN), a type, a position, and a velocity of the vehicle.  Paragraph [0065] describes a transmitted information signal 500 includes a vehicle identifier, which includes a VIN number, position, and velocity of the vehicle.  The VIN number includes the type of vehicle and is therefore equivalent to the claim.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kang and Udagwa to incorporate the teachings of Neff to show information on the vehicle which includes a VIN number, a type, a position, and a velocity of the vehicle.  One would have been motivated to do so to verify that the vehicle is communicating with the correct vehicle.

Allowable Subject Matter
Claims 4 and 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US Pub No: 2019/0068582 A1): Systems, methods, and devices for authenticating vehicle-to-vehicle communication are disclosed. A method includes receiving sensor data from a first vehicle and receiving secondary sensor data from a second vehicle. The method includes extracting, based on the sensor data and the secondary sensor data, an authentication comprising one or more of: a proximity of the second vehicle to the first vehicle or a common object identified by the sensor data and the secondary sensor data. The method includes determining whether the authentication satisfies a trust threshold of the first vehicle.
Shin et al. (US Pub No: 2017/0286675 A1): An anomaly-based intrusion detection system is presented for use in vehicle networks. The intrusion detection system measures and exploits the intervals of periodic in-vehicle messages for fingerprinting electronic control units. Fingerprints are then used for constructing a baseline of clock behaviors, for example with a Recursive Least Squares algorithm. Based on the baseline, the intrusion detection system uses cumulative sum to detect any abnormal shifts in the identification errors—a clear sign of an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665